Title: From George Washington to Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 12 April 1782
From: Washington, George
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]


                        
                            Dear Sir,
                            Newburgh Apl 12th 82
                        
                        The propositions of Count Beniowsky which you put into my hands for consideration—I have read—and beg leave
                            to observe thereupon, that the utility of his plan for introducing a Legionary Corps of Germans into the Service of the
                            United States of America, depends, in my opinion, upon the Political state of Affairs in Europe—the probability of Wars
                            continuing—and the mode of conducting it. As also, on the time which will be required to bring this Corps into Action.
                        Of the first I have not the means of judging, but I think the second is not so problematical as to induce
                            Congress to reject a contract, which with some alterations, and a surety of receiving the men in twelve months from this
                            date, may be attended with considerable advantages.
                        Political considerations must, no doubt, have their influence in determining upon a plan of this nature, and
                            magnitude—and there may be an impropriety in my hazarding an opinion, too pointedly, on the policy of it. but, at your
                            request, and the desire of His Excellency the Minister of France, I shall offer my sentiments on the several articles in
                            the order they stand, in the plan before me.
                        The expence of 578,000 Livres for raising—cloathing—arming—equiping—& transporting to America a Corps
                            of 3488 men is moderate indeed—but the—
                        First Article—Is too indefinite, as there is no knowing what may be comprehended under
                            it. and the—
                        Secd Arte—May, ultimately, make this Corps exceedingly expensive, and I do not think it can, or ought to be
                            agreed to, so far at least as respects the non commissiond Officers & private Soldiers.
                        3d & 4th Articles I think reasonable & proper. so is the
                        5th Article, if I comprehend the true import of it—viz.—that no pay shall be drawn except for those who are
                            actually in service, and shall appear on the Inspection or Muster Rolls; but to effect this, there must be an assignment
                            of pay to the different grades of Officers, & to the privates, as the 8th Art. requires a lumping sum for the pay
                            & Subsistance of the whole Legion—and the 9th a further Sum for the Staff there of.
                        Art. 6th—If confined to the recruits which may be necessary to compleat the Corps from time to time (after it
                            is established & in the actual Service of the United States) would be reasonable, & it may be necessary to
                            advance the three months half pay for the purpose mentioned—but, if it is intended as a fund for defraying the expence of
                            the passage of the Legion in the first instance, I do not believe that the present finances of the United States could
                            afford such an advance—or, that Congress would make it, unless the men could absolutely be insured.
                        Art: 7th—If Count Beniowsky should be required to keep his Legion compleat, and the recruits intended for
                            that purpose should be taken on their passage, he ought, I think, to be allowed full pay for those which are actually
                            taken Provided a sufft convoy is obtaind for them; without which the hazard would be too great, as there can be no doubt
                            of an attempt on the part of G.B. to intercept them. and six months to replace them is as short a time as can well be
                            asked.
                        Art. 8th & 9th—Are, in my opinion, inadmissible—because it would be giving a certain quantum of pay
                            & subsistance pr month to a Corps which may by Deaths—desertions—and other casualties—be rendered very
                            incompleat—it is, besides, repugnant to the ideas I had conceived of the equity of the 5th Article—and would have a
                            tendency to place the interest of Count Beniowsky & that of the United States in opposite Scales; which policy
                            forbids, tho’ I am perswaded no improper motives cd influence the conduct of the Count.
                        Art: 10th—It would undoubtedly be proper, that the Horses which may be wanted for the Cavalry &
                            Artillery should be provided at the cost of the United States—But I shall add, in my observations on this article—that if
                            the Enemy have in contemplations to change their mode of conducting the War, and mean by establishing strong Posts to
                            commence a defensive one by Land, we shall have but little occasion for Cavalry—consequently the number of Squadrons
                            (which are designed to compose the Legion) ought to be reduced—or, which may be still better—an express stipulation made
                            with the Dragoons that they shall act as Infantry, or Cavalry, not only temporarily but permanently, as circumstances may
                            require.
                        Art. 11th—I think 24 Livres would be a moderate demand for each recruit. but where is the propriety of
                            allowing 50 livres for every man that is killed? rather than both should be established as a recruiting fund, would it not
                            be better to encrease the former? To compleat the Legion every Six months is as often as could be expected—more I fear
                            than would be accomplished.
                        Arts. 12, 13, & 14th are quite reasonable & proper.
                        Art. 15th—How far this may interfere with the expectations of Colo. Armand ought to be considered, as he is
                            not a little tenacious of the rights of the Corps he commands.
                        Taking the Oaths of fidelity & allegiance will be the natural consequence of Commissions &
                            employments.
                        A pressure of other matters would not allow me to be more explicit—the sentiments I have offered are candid
                            and free, tho’ they may be a little indigested. with much esteem and regard I am Dr Baron Yr most Obedt.
                            Serv.
                        
                        
                            G. Washington
                        
                    